In re Ortego, Jody M.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Evangeline, 13th Judicial District Court, Div. “A”, No. 47607-F; to the Court of Appeal, Third Circuit, No. KW95-0501.
Writ denied. Premature. Should the State institute proceedings which could lead to relator’s incarceration, relator will be entitled to a hearing at the district court to determine whether relator is indigent and whether she has made bona fide efforts to acquire the resources to pay court assessments. State v. Roberts, 600 So.2d 596 (La. 1992).
JOHNSON, J., not on panel.